DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered and has placed the application in condition for allowance.

Allowable Subject Matter
Claims 1-3 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, Vasylyev, (US 20180348423 A1, relied upon in the Office Actin filed on 08/11/2021), fails to disclose or suggest the combined structure and functionality of wherein a refractive index of the first light guide member is larger than to a refractive index of the optical adhesive layer, and the refractive index of the optical adhesive layer is larger than to a refractive index of the second light guide member as set forth in the claim.
Re Claims 2-3 and 6-20:
The claims are allowed due to their dependence on allowed base claim 1.



Conclusion
The following prior art made of record but not previously described is considered pertinent to applicant's disclosure:
Ho (US 20150316704 A1) discloses a first and second light guide as well as an optical adhesive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875